In an action based on alleged fraud and deceit, the defendants other than Beatrice Robertelli appeal from an order of the Supreme Court, Kings County, dated January 22, 1960, denying their motion to dismiss for insufficiency each cause of action in the complaint insofar as the cause relates to them, respectively; and defendant Beatrice Robertelli appeals from an order of said court, dated March 15, 1960, denying her motion to dismiss for insufficiency each cause of action in the complaint insofar as the cause relates to her (Rules Civ. Prac., rule 106, subd. 4). Orders reversed, with one bill of $10 costs and disbursements, and motions granted, with leave to plaintiff to serve an amended complaint within 30 days after the entry of the order hereon. In our opinion, every cause of action pleaded in the present complaint is insufficient. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.